Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2020 has been entered.

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 20, 2020 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.



Claim Status

The instant application having Application has claims 1, 3, 7-8, 10-11 and 16-17 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/20/2020 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3, 7-8, 10-11 and 16-17 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance:
The prior art made of Shazly et al (U.S. Pub. No. 2015/0150012) teaches receiving a request for information about at least one active process instance and information about at least one completed process instance; maintaining, in a process management environment, (i) an active process manager database that stores information about active process instances and (ii) at least one secondary process manager database that stores the information about the at least one completed process instance, the active process manager database supporting newly created process instances, in which information about active process instances, including the newly created process instances, is stored in the active process manager database while the active process 
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest providing an application programming interface (API) through which requests for active process instance information and completed process instance information are received, the API leveraging a federation layer that accesses the active process instance information and the completed process instance information; and responding to the request, the responding comprising accessing at least one appropriate process manager database of the active process manager database and the at least one secondary process manager database to obtain information for responding to the request, the obtained information for responding to the request comprising the information about the at least one active process instance and the information about the at least one completed process instance, and responding to the request by providing, to a sender of the request, the obtained information, wherein responding to the requests further comprises: the federation layer directing requests for completed process instance information to one of the at least one secondary process manager database; and the federation layer directing requests for active process instance information to the active process manager database; wherein the maintaining comprises creating a new process manager database based on reaching a threshold, the new process manager database to be the active process manager database, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 7-8, 10-11 and 16-17 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1, 3, 7-8, 10-11 and 16-17 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163